Lazarus, Judge,
concurring in part and dissenting in part.
I concur with the majority opinion in the finding of a violation of Canon 7(D)(8) of the Ohio Judicial Code on Count II of the complaint.
However, being unable to agree with the majority in its failure to find a violation of Canon 7(D)(1) of the Ohio Judicial Code on Count I of the complaint, I respectfully dissent in part. That Canon provides:
“(D) Campaign Standards. During the course of any campaign for nomination or election to judicial office, a judicial candidate, by means of campaign materials, including sample ballots, an advertisement on radio or television or in a newspaper or periodical, a public speech, press release, or otherwise, shall not knowingly or with reckless disregard do any of the following:
“(1) Use the title of an office not currently held by a judicial candidate in a manner that implies that the judicial candidate does currently hold that office ‡ ”
The hearing panel found that respondent violated this section of the Code of Judicial Conduct with reckless disregard through his dissemination of campaign lapel stickers. On those stickers, respondent used the title “Judge” without an indication of the court on which he was then serving. Although respondent testified that he had reviewed the judicial canons, attended the mandatory judicial campaign seminar, and was aware of the earlier case, In re Judicial Campaign Complaint Against Emrich (1996), 78 Ohio Misc.2d 32, 669 N.E.2d 586 (Ohio Commission of Judges), the hearing panel afforded respondent the benefit of the doubt and found that he had not knowingly violated the Canon but had “surely acted with reckless disregard.” The majority of this judicial commission, however, found that, although the sticker was potentially misleading, it could not find that respondent had acted knowingly or recklessly in his use of the stickers.
Being unable to agree with that finding, I respectfully dissent.
Given respondent’s admitted understanding of the interpretation of the Canon contained in Emrich, I would find a knowing violation of Canon 7(D)(1). Emrich discusses Opinion 89-15, issued by the Board of Commissioners on Discipline and Grievances, which provides in pertinent part:
“In judicial campaigns, use of the title ‘judge’ without indicating that the candidate sits in a court different from the one that is the subject of the campaign is misleading and should be avoided.”
Respondent testified that he understood that the Emrich decision:
*63“ * * * says that you can’t call yourself judge in a manner that implies that you already hold the office that you’re seeking.
“And in that case I think — in the Emrich case he, according to the opinion in that case, he had material that said elect Judge Emrich, common pleas, or something like that, and hadn’t said county court judge * * (Tr. 16.)
Respondent then conceded that his stickers similarly failed to identify the judicial office that he currently held. The hearing panel concluded: “The average person looking at the statement, ‘for Court of Appeals Judge Roberts’ would be led to believe that the candidate currently is a judge on the Court of Appeals.”
I agree with the panel’s conclusion that the campaign material constituted a violation of Canon 7(D)(1). However, I beheve that respondent’s testimony supports a finding that such violation was done knowingly rather than with reckless disregard. It is imperative that candidates for judicial office conduct their campaigns within the spirit as well as the letter of the Code of Judicial Conduct. Judicial campaigns that attempt to skate just outside the boundary of a violation of the canons by having the candidate disclaim any intent to do wrong must not be sanctioned. Accordingly, I would modify the report of the hearing panel to find a knowing violation of Count I of the complaint.
EXHIBIT A
[[Image here]]